Citation Nr: 0511700	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  00-25 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for narcolepsy due to a 
head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 3, 1955, to 
February 10, 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that denied a claim for service connection for 
narcolepsy due to a head injury.  In July 2002, a Decision 
Review Officer with the RO also denied the claim.  The 
veteran testified at a hearing before the Board that was held 
at the RO in April 2004.


FINDINGS OF FACT

1.  All of the requisite notices and assistance have been 
provided, and all of the available evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  The evidence shows clearly and unmistakably that the 
veteran entered active service with pre-existing difficulties 
with sleep at night and with the ability to stay awake.  The 
evidence also shows clearly and unmistakably that the pre-
existing condition did not worsen in service.


CONCLUSION OF LAW

Narcolepsy due to a head injury was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101(3), 1111, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for narcolepsy on the 
grounds that he developed the condition during his short 
period of active service after he hit his head in December 
1955, during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 
(July 16, 2003); 69 Fed. Reg. 25178 (2004).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d) (2004).

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be presumed where certain chronic 
diseases, including epilepsies, manifest themselves to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. § 1101(3); 38 C.F.R. §§ 3.307, 3.309; 
see also 38 U.S.C.A. §§ 1112, 1113, 1137.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records have been obtained.  No 
relevant problems were noted on the veteran's enlistment 
examination from September 1955.  However, on a November 1955 
examination, he reported trouble sleeping, described as mild 
and infrequent; it was noted that he had been unable to stay 
awake on jobs and had trouble sleeping at nights ever since 
his father had hit him.  On a January 1956 discharge 
examination, his psychiatric system was abnormal.

The record also includes a February 1956 report from the 
Aptitude Board at the U.S. Naval Training Center in 
Bainbridge, Maryland.  The company commander had reported 
that the veteran had extreme difficulty in staying awake and 
was unreliable and disobedient.  The medical officer noted 
that the veteran had been admitted to a neuropsychiatry unit 
after two weeks of recruit preparatory training because he 
had been sleeping in class; the medical officer noted that 
the veteran would even fall asleep while standing at 
attention.

Thus, the service medical records show that the veteran had 
sleeping problems prior to his enlistment.  Although the 
veteran has contended that he never said that he started 
having problems after his father hit him (prior to service), 
the fact remains clear:  a November 1955 in-service 
examination specifically set forth this account, which 
appears to have been based on some history that was provided 
either in whole or in part by the veteran.  

The service medical records also demonstrate that the 
veteran's condition did not worsen during service,  His 
condition was manifested throughout his brief period of 
active duty, and his commanding officer referred him for an 
in-service Aptitude Board because of problems that now, in 
retrospect, appear to have been associated with his sleeping 
problems prior to service.  There is no mention of any 
hospitalization because of worsening symptoms; there is only 
reference to a nine-day period of observation to enable the 
medical officer to gather findings for presentation to the 
Aptitude Board.  In fact, the medical officer noted that the 
veteran's "military and academic adjustment remained poor."  
The use of the term "remained" connotes a constant level or 
status.  The Aptitude Board's findings do not otherwise 
describe any worsening in the veteran's condition (such as an 
increased tendency to fall asleep).  

This evidence is clear and unmistakable evidence that the 
veteran was not in sound condition when he entered service 
and that his pre-service condition was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1137; Wagner, supra.

The Board also notes that there is no evidence that the 
veteran ever sustained a head injury during his brief period 
of active duty.  The service medical records do not mention 
any injuries, and his separation examination does not refer 
to any injury, such as the alleged head injury in December 
1955 during boot camp.  In response to a specific request by 
the RO for any records for the period from December 1955 to 
January 1956 from the U.S. Naval Training Center in 
Bainbridge, Maryland, no additional records were located.

The Board has also considered the post-service evidence.

Medical records from a private doctor (specializing in 
general practice and internal medicine), Charles H. Waples, 
Jr., M.D., reflect treatment for the veteran's narcolepsy 
starting in July 1962.  In July 1968, the doctor noted that 
the veteran's inability to stay awake had been of 10 years' 
duration and that he had been injured during service when he 
fell and struck his head.  

Dr. Waples also opined in a February 2001 letter that the 
veteran had narcolepsy and that this condition was service-
connected.  He stated that the in-service head injury was the 
etiology of the sleep disturbances and seizures that had 
resulted from that traumatic event.

Dr. Waples' evidence is seriously undermined by the simple 
fact that there is no evidence that the veteran ever slipped 
and fell at any time during his active service.  The mere 
recitation of such a head injury during service, as reported 
on two occasions in Dr. Waples' treatment records (in July 
1968 and in a 2001 opinion letter), does not corroborate the 
occurrence of such a  head injury.  The report appears to be 
based solely on the veteran's account, and as the Board has 
pointed out above, the service medical records, which appear 
to be complete, do not bear out the veteran's allegation in 
any way.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a doctor's opinion 
when it is based exclusively on a claimant's recitations).

According to several lay statements received in March 2001, 
several family members (two sisters, a brother) stated that 
the veteran had not had any problems prior to active service 
and that his narcolepsy started after he entered active 
service.  Additional lay statements from a niece, a sister, 
two friends, and a community legal services attorney 
described the veteran's current narcolepsy.  The veteran also 
testified before the Board in April 2004 that he hit his head 
in service and that he then developed headaches and an 
uncontrollable desire to sleep; he stated that he started 
having seizures about a year after separation from service 
and that he was ultimately diagnosed with narcolepsy in 1962.  
While the lay statements may be competent to describe the 
veteran's symptoms, the Board cannot accept them as competent 
evidence establishing a relationship between an alleged in-
service head injury and the veteran's current narcolepsy.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Also, none of these statements accounts for the November 1955 
service medical record that identified sleep problems and the 
veteran's inability to stay awake on jobs before service. 

VA medical records from 2002 show that the veteran currently 
suffers from several medical problems, including narcolepsy 
(for which he is receiving prescription medication); progress 
notes date the diagnosis of narcolepsy in 1962.  His baseline 
mental status has been described as also including some 
dementia.  He also had a history of an old cerebrovascular 
accident.  An undated VA examination for housebound status or 
permanent need for regular aid and attendance from either 
late 2002 or 2003 listed various diagnoses, including 
narcolepsy, old cerebrovascular accident with right 
hemiparesis, and depression.  None of these treatment records 
establish either the occurrence of any in-service head injury 
or any relationship between the veteran's current narcolepsy 
and his brief period of active service.

Finally, in November 2003, the veteran submitted numerous 
articles and treatises that generally define narcolepsy and 
discuss various causes, symptoms, and treatments.  All of 
these articles and treatises are general in nature and do not 
discuss any specific relationship between the veteran's 
current narcolepsy and any established in-service event.

In sum, the weight of the credible evidence demonstrates 
clearly and unmistakably that the veteran's narcolepsy 
existed prior to service and was not aggravated therein.  As 
the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

The Board has also considered if the VA has complied with the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), which was signed into 
law on November 9, 2000, and its implementing regulations.  
38 C.F.R. § 3.159 (2004).  These changes enhanced the 
notification and assistance duties of the VA to claimants.  

The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial decision was issued 
before that date.  A claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) before an initial unfavorable decision is 
issued.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the initial unfavorable decision was made in 
February 2000, that is, before the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing of the VCAA notice to the 
veteran was harmless because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of the claim.  The VA has informed the veteran 
of all applicable laws and regulations, what types of 
evidence are needed to support his claim, who is responsible 
for securing items, and the need for any other evidence that 
the veteran may have in his possession.  

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran 
correspondence in July 1999 and December 2000; a statement of 
the case in August 2000; and a supplemental statement of the 
case in July 2002.  The correspondence and adjudicative 
documents also discussed specific evidence and the particular 
legal requirements applicable to the veteran's claim.  Taken 
together, all of these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In addition, the VA has obtained all relevant evidence.  The 
RO requested a search for records of any inpatient clinical 
records from December 1955 to January 1956 from the veteran's 
place of assignment during service (in Bainbridge, Maryland), 
but no records were located.  Thus, the VA has complied with 
all duties to assist the veteran in securing relevant 
evidence.  

The Board finds that the VA has satisfied both the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  


ORDER

Service connection for narcolepsy due to a head injury is 
denied.


	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


